Citation Nr: 1448911	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reflects that he last underwent a VA examination assessing the impact of all of his service-connected disabilities on his employability in June 2008.  Although he underwent a VA examination for TDIU in October 2009, that VA examiner did not provide an opinion on employability.  Since June 2008, the Veteran has been awarded service connection for other disabilities not considered by the June 2008 examiner.  Although the May 2012 VA examiner indicated that the Veteran's psychiatric disabilities did not render him unemployable, the examiner did not consider the impact of all service-connected disabilities in combination on the Veteran's employability.  As the Veteran's service-connected posttraumatic stress disorder (PTSD) has been shown to have increased in severity since his TDIU claim was last addressed by a VA examiner, the impact of all of his service-connected disabilities in combination may have increased as well.  Accordingly, the Veteran should be provided with a new VA examination to determine the impact of all of his service-connected disabilities on his employability.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an examination to determine the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to the following:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



